                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                               CHATTANOOGA DIVISION


RACHEL WILSON,                                  )
                                                )
                                  Plaintiff,    )
                                                )
vs.                                             )      No.:
                                                )
BLUE WATER MARINA, LLC,                         )
                                                )
                                Defendant.      )


                                         COMPLAINT

       Pursuant to Section 216(b) of the Fair Labor Standards Act (FLSA), Plaintiff files this

lawsuit against Defendant and alleges the following:

       1.       The Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

Section 1331.

       2.       Defendant is a Tennessee corporation that does business in Tennessee.           Its

registered agent for service of process is Douglas M Whitaker, Sr., 7026 Discovery Drive,

Chattanooga, Tennessee, 37416.

       3.       Defendant owns and operates a resort with marinas and campgrounds located in

Dayton, Tennessee.

       4.       Plaintiff was employed by Defendant at its resort from approximately April of

2018 through September of 2020.

       5.       Plaintiff initially worked in Defendant’s general store and performed basic clerk

duties, until she became a manager in September of 2018. Her duties as a manager included

booking reservations for guests, billing, supervising employees, and ordering stock for the store.

       6.       Plaintiff was paid on an hourly basis and received an hourly rate for each hour


Case 1:20-cv-00338-TRM-CHS Document 1 Filed 12/04/20 Page 1 of 3 PageID #: 1
that she worked each week.

        7.     Plaintiff routinely worked overtime hours of more than 40 per workweek for

which she was not paid overtime compensation of one and one-half times her regular rate of pay.

        8.     Rather than pay Plaintiff overtime compensation, Defendant paid Plaintiff her

regular rate of pay, or “straight time,” for overtime hours.

        9.     Defendant is an "employer" of Plaintiff as defined by Section 203(d) of the FLSA.

        10.    Plaintiff is an "employee" of Defendant as defined by Section 203(e)(1) of the

FLSA.

        11.    While employed by Defendant, Plaintiff was engaged in commerce or in the

production of goods for commerce as defined by Sections 207(a)(1) and 203(b)of the FLSA.

        12.    Defendant is an enterprise engaged in commerce or in the production of goods for

commerce as defined by Section 203(s)(1) of the FLSA. Defendant has annual gross volume of

sales which exceed $500,000.00.

        13.    The minimum wage and overtime provisions of the FLSA set forth in Sections

206 and 207, respectively, apply to Defendant.

        14.    Plaintiff was entitled to overtime wages at a rate of one and one-half times her

regular rate of pay for all hours worked over 40 in a given workweek.

        15.    Defendant’s failure to pay Plaintiff overtime wages of one and one-half times her

regular rate of pay for all overtime hours is a violation of Section 207(a)(1) of the FLSA.

        16.    As a result of Defendant’s violation of Section 207 of the FLSA, Defendant is

liable to Plaintiff for overtime back pay.

        17.    In addition to the amount of unpaid overtime wages owing to Plaintiff, Plaintiff is

also entitled to recover an equal amount of liquidated damages pursuant to 29 U.S.C. § 216(b).

        18.    Plaintiff is entitled to an award of attorney’s fees and costs pursuant to 29 U.S.C.


Case 1:20-cv-00338-TRM-CHS Document21 Filed 12/04/20 Page 2 of 3 PageID #: 2
§ 216(b).

       19.     Defendant’s violation of Section 207 of the FLSA was willful. Specifically,

Defendant was well aware of its obligation to pay Plaintiff overtime wages pursuant to the

FLSA, or recklessly disregarded its legal obligation.

       WHEREFORE, Plaintiff prays for a judgment for damages against Defendant that

include the following:

       (a) overtime back pay;

       (b) liquidated damages in an amount equal to her overtime back pay;

       (c) interest;

       (d) reasonable attorney’s fees;

       (e) the costs and expenses of this action; and

       (f) all further general legal and equitable relief to which she may be entitled.



                                              Respectfully submitted,

                                              /s/ R. Scott Jackson, Jr.
                                              R. Scott Jackson, Jr. (TN 013839)
                                              4525 Harding Road, Suite 200
                                              Nashville, TN 37205
                                              (615) 313-8188
                                              (615) 313-8702 (facsimile)
                                              rsjackson@rsjacksonlaw.com

                                              /s/ John McCown
                                              John McCown (GA 486002)
                                              Warren & Griffin, P.C.
                                              300 West Emery Street, Suite 108
                                              Dalton, GA 30720
                                              (706) 529-4878
                                              (706) 529-3890 (facsimile)
                                              john.mccown@warrenandgriffin.com

                                              Attorneys for Plaintiff




Case 1:20-cv-00338-TRM-CHS Document31 Filed 12/04/20 Page 3 of 3 PageID #: 3
